Exhibit 99.2 NEWS Charter Prices $750 Million Senior Unsecured Notes St. Louis, Missouri, January 11, 2012 – Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced that its subsidiaries, CCO Holdings, LLC and CCO Holdings Capital Corp., (collectively, the “Issuers”) have priced their previously announced public offering of $750 million in aggregate principal amount of senior unsecured notes due 2022 (the “Notes”). The Notes will bear an interest rate of 6.625 percent per annum and will be issued at a price of 99.500 percent of the aggregate principal amount. The Notes will result in net proceeds to the Company of approximately $736.5 million after deducting underwriting discounts and commissions. Charter intends to use the net proceeds from the sale of the Notes and borrowings under its revolving credit facility to finance the previously announced tender offers and consent solicitations for any and all of Charter Communications Operating, LLC’s 8.00% senior second lien notes due 2012 and 10.875% senior second lien notes due 2014 and certain of CCH II, LLC’s 13.50% senior notes due 2016. The Company expects to close the offering of Notes on January 26, 2012, subject to customary closingconditions. The offering and sale of the Notes were made pursuant to a shelf registration statement on Form S-3 previously filed with the Securities and Exchange Commission (“SEC”). Credit Suisse Securities (USA) LLC acted as the Lead Bookrunning Manager for the offering. The offering was made only by means of a prospectus supplement dated January 11, 2012, and the accompanying base prospectus, copies of which may be obtained on the SEC’s website at www.sec.gov or by contacting Credit Suisse Securities (USA) LLC, Prospectus Department, One Madison Avenue, New York, NY 10010, 1-800-221-1037. This announcement is neither an offer to sell nor a solicitation of an offer to buy any securities, nor shall there be any sale of any such securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. 1 ### Contact: Media: Analysts: Anita Lamont
